UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1871



EMMETT W. CALDWELL,

                                            Plaintiff - Appellant,

          versus


TOWN OF CARY POLICE DEPARTMENT; RANDALL
SWALLOW, Cary Police Officer; STEVEN WILKINS,
Cary Police Officer; JERRY MCCORMICK, Cary
Police Officer; TOWN OF CARY; GREGORY RAMAGE,

                                           Defendants - Appellees.



                            No. 02-7066



EMMETT W. CALDWELL,

                                            Plaintiff - Appellant,

          versus


S. D. WILKINS, Cary Police Officer; OFFICER
SPARROW, Cary Police Officer; TOWN OF CARY,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (CA-02-178-7-BR, CA-01-274-5-BR)
Submitted:   November 21, 2002         Decided:   December 11, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett W. Caldwell, Appellant Pro Se. Jeffrey Allen Doyle, Jennifer
Susan Jerzak, HEDRICK, EATMAN, GARDNER & KINCHELOE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Emmett W. Caldwell appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaints.      We have reviewed

the records and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Caldwell v. Town of Cary

Police Dep’t, No. CA-02-178-7-BR (E.D.N.C. July 11, 2002); Caldwell

v. Wilkins, No. CA-01-274-5-BR (E.D.N.C. filed May 10, 2002 &

entered May 13, 2002; filed July 10, 2002 & entered July 17, 2002).

Caldwell’s request for additional time to file a supplemental

informal brief is denied.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3